3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
 Applicant argues that Hsu teaches away from the claimed invention and there is no motivation to combine Hsu with Yao.  However, in response, the examiner points out that while Hsu ideally does not want a light source per se, they do teach that it is well known in the prior art to include such light sources (see para. 0005).  Therefore persons having ordinary skill in the art would have included a light source in the device of Hsu so as to take advantage of prior art devise using the grating of Hsu.  Also, since the grating feature is to improve the light sensor, not the light source, persons having ordinary skill in the art would recognize that the grating of Hsu could be used in a device with or without a light source. 
Applicant further argues that it is not possible to infer the direction between the object O1 and the optical sensing pixel 112a is perpendicular to the wires of the grating assembly 122a in Hsu.  However, in response, the examiner points out that the gratings of Hsu as shown in fig. 3A and 4A, for example, are clearly perpendicular since the grating must be parallel to the optical sensor for proper functioning.  Also, this perpendicular arrangement is also shown in fig. 1, since grating 122a-d is parallel to the plane of the optical sensor 112a-d. 
New claim 17 has been rejected as discussed more fully in the rejection below.   Since the grating structure of Hsu is the same as that recited in parent claim 1 and dependent claim 17, it must perform the same noise function recited in dependent claim 17.  In addition, it is noted that having such grating structures providing noise reduction is known in the prior art (see page 1 of the specification filed on 05/07/2019).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-16 stand and claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2016/0084650 A1)  in view of Yao et al. (US 2011/0133941 A1).
Regarding claim 1, Hsu et al. teach an optical sensing module (as shown in fig. 1), comprising: a light source (object O1 provides light to the sensor as shown in fig. 1; see also para. 0024; also note prior art light source mentioned in para. 0005); and an optical sensing integrated circuit device (as shown in fig. 1) comprising: a first optical sensor (e.g., 112a), wherein the first optical sensor (112a)  and the light source (O1) are arranged along a first direction (as shown in fig 1. They are arranged in a vertical orientation); and a grating (112a) formed over the first optical sensor and having multiple parallel wires (e.g., as shown in fig. 3A and 4A), wherein the multiple wires are perpendicular to the first direction (e.g., as shown in fig. 3A and 4A).
Hsu et al. fails to explicitly show a light source providing light to the object O1, but does teach that it is known in the prior art to include a light source (see para. 0005).
Yao et al. teach a similar module as that of Hsu et al. and further teach providing a light source (16).  
It would have been obvious to persons having ordinary skill in the art to incorporate the light source of Yao et al. into the apparatus of Yao et al. because this would have provided for additional capabilities, such as proximity sensing with IR light (as suggested by Yao et al. in para. 00038 and 0031) combined with ambient light sensing (as suggested by Yao et al. in para. 0031).    Persons having ordinary skill in the art would have been further motivated by a desire to reduce crosstalk between the two sensing modalities (proximity and ambient light sensing) as suggest by Yao et al. (e.g., see para. 0031.

Regarding claims 3 and 4, Hsu et al. teach that the first optical sensor is a proximity sensor to sense proximity of an object (see para. 0024; the position and direction sensing taught therein are considered to be a kind of proximity sensing).
Regarding claims 5 and 6, Yao et al. teach that the first optical sensor is an infrared sensor (see para. 0038).
Regarding claims 7 and 8, Yao et al. teach that the optical sensing integrated circuit device further comprises a second optical sensor (14) and the second optical sensor is an ambient light sensor to sense ambient light (see para. 0031).
Regarding claims 9 and 10, Yao et al. teach that the light source is an infrared light emitting diode (See para. 0038).
Regarding claims 11 and 12, Yao et al. teach a circuit board (11) for mounting the light source and the optical sensing integrated circuit device (see para. 0031; see also fig. 10).
Regarding claims 13 and 14, Yao et al. teach a housing (e.g., 18) mounted on the circuit board to cover the light source and the optical sensing integrated circuit device (e.g., as shown in fig. 10), wherein the housing comprises: a first opening (52) aligning with the light source; and a second opening (54) aligning with the first optical sensor of the optical sensing integrated circuit device.
Regarding claims 15 and 16, Yao et al. teach that the housing further comprises a wall (25; see para. 0032) and the wall is formed between the light source and the optical sensing integrated circuit device (note vertical wall between LED and sensor 12 in fig. 10).


.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878